IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1008
                              Filed June 29, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM LEE COLEMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Adams County, Elisabeth

Reynoldson, Judge.



      William Coleman appeals his convictions for interference with official acts

and assault on a peace officer. AFFIRMED.




      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       William Coleman appeals his convictions, following a jury trial, for

interference with official acts and assault on a peace officer. Coleman contends

the district court erred in denying his second suppression motion and in refusing

to submit his requested jury instruction on a defense of justification.

I.     Background Facts and Proceedings

       The Adams County Sheriff’s Department received a report of a car accident.

A deputy sheriff spoke to eye witnesses, who told him a vehicle was “going [at] a

high rate of speed, missed the stop sign, . . . missed another sign, . . . and then

crashed into the ditch.” The deputy found the vehicle unoccupied and determined

it was owned by Coleman. According to the witnesses, Coleman said he was

going to his brother’s house and left the scene. They described what Coleman

was wearing.

       Meanwhile, Coleman called dispatch. The deputy returned the call and told

him to come to the scene of the accident. Coleman demurred. The deputy ordered

the car towed, then called Coleman back again, “[b]ecause he was involved in an

accident and [the deputy] was trying to figure out what was going on and if there

was something more than just a simple accident.” Coleman again declined to

disclose his whereabouts, as did family members.

       Shortly thereafter, the deputy decided to follow a vehicle driven by

Coleman’s mother. He stopped the vehicle for a cracked taillight. The ensuing

encounter was captured on video.

       Coleman was in the front passenger seat. The deputy repeatedly ordered

him out of the vehicle, his tone and language escalating, as Coleman refused to
                                          3


comply with the order. The deputy called for back-up and told Coleman, “I’ll bust

the window if that’s what you want.” As he continued to exhort Coleman to get out

of the vehicle, Coleman hit the deputy’s hand.         When backup arrived, the

passenger window was broken, and officers forcibly removed Coleman from the

vehicle.

       The State charged Coleman with interference with official acts while

attempting to inflict serious injury, in violation of Iowa Code section 719.1(1)(f)

(2019), and assault on a peace officer, in violation of sections 708.1 and 708.3A(4).

Coleman filed two motions to suppress and a motion to dismiss, all of which were

denied. A jury found Coleman guilty of the lesser-included offense of interference

with official acts and assault on a peace officer.

       On appeal, Coleman (A) challenges the district court’s ruling on his second

suppression motion and (B) argues the jury instructions “should have included [his]

justification defense.”

II.    Analysis

       A. Suppression Motion

       “Both the Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution grant people a right of protection against

unreasonable searches and seizures of ‘their persons, houses, papers, and

effects.’” State v. Hunt, ___ N.W.2d ___, ___, 2022 WL 1592167, at *2 (Iowa

2022) (quoting U.S. Const. amend. IV; Iowa Const. art. I, § 8). “These rights

safeguard people against warrantless searches and seizures by the government,

with carefully drawn exceptions.” Id. A temporary detention of individuals during
                                         4


a traffic stop amounts to a seizure of persons within the meaning of the Fourth

Amendment. See State v. Hauge, 973 N.W.2d 453, 458–59 (Iowa 2022).

       Coleman does not challenge the validity of the deputy’s initial traffic stop.

See id. at 458.    Nor does he argue for a distinct analysis under the Iowa

Constitution.   Cf. id. at 459–60 (declining the defendant’s request to decide

whether a heightened standard should be adopted under the Iowa Constitution);

State v. Price-Williams, 973 N.W.2d 556, 562 (Iowa 2022) (same). Accordingly,

we will confine our analysis to the Fourth Amendment.

       Coleman preliminarily notes that the deputy’s “sole purpose in ordering

[him] out of the car was to further his investigation.” Cf. Hauge, 973 N.W.2d at 459

(noting the parties “agree that [the deputy’s] order for [the defendant] to exit the

vehicle was lawful under the Fourth Amendment”). But, as the court noted in

Hauge, the United States Supreme Court has “held an officer may order a vehicle

passenger out of the vehicle during the course of a routine traffic stop for any

reason regardless of whether the officer has reason to suspect foul play or

anything problematic about the passenger.” Id. (citing Maryland v. Wilson, 519

U.S. 408, 414–15 (1997). And, as the State notes, the Iowa Supreme Court has

adopted an objective test for assessing the reasonableness of traffic stops,

although it has not foreclosed an evaluation of an officer’s subjective motivations

in determining whether a traffic stop occurred. See State v. Brown, 930 N.W.2d

840, 849-50, 854 (Iowa 2019).

       This case differs from Wilson and Hauge in that the deputy was not

investigating the driver’s traffic violation when he ordered Coleman out of the car.

Rather, because the officer’s primary focus was on removing Coleman from the
                                          5


vehicle, the officer must have probable cause, or at least reasonable suspicion, for

that seizure.

       Coleman contends the deputy “failed to provide a reasonable articulable

suspicion that [he] was intoxicated at the time of the accident” and his “concern

was based on mere suspicion, nothing more.” But Coleman is faced with recent

precedent undercutting his argument. In Price-Williams, the court stated, “An

officer may have reasonable suspicion to order a passenger out of the vehicle

based on a combination of the officer’s past experience with the passenger” and

present acts. 973 N.W.2d at 562. As noted at the outset, witnesses told the deputy

that Coleman traveled at an excessive rate of speed before crashing his vehicle.

The crash occurred shortly before the deputy ordered Coleman out of his mother’s

vehicle.    The circumstances and timing of the crash afforded the deputy

reasonable suspicion to investigate the accident, whether or not he possessed

identifiable indicia of intoxication. See Brown, 930 N.W.2d at 846 (citing the

defendant’s concession “that the officer’s subjective motivations are irrelevant

under the Fourth Amendment to the United States Constitution so long as there is

probable cause to support the stop”). On our de novo review of the record, we

conclude the district court appropriately denied Coleman’s second suppression

motion.

          B. Jury Instruction

       At trial, Coleman objected to the district court’s “failure to include absence

of justification in the Court’s draft, as an element of proof required for conviction.”

The district court declined to alter the instructions, finding no “evidence in the

record to support” the addition, and stating justification “was not available to” a
                                          6


person engaged in an illegal act, and was “not available to one who initially

provokes the use of force against one’s self.”

       Coleman takes issue with the court’s ruling. In his view, the evidence “was

more than sufficient to show that [he] reasonably believed [the deputy] posed a

danger to him and his mother,” the court did not identify the “illegal act” precluding

the justification defense, and he “had every right to refuse [the deputy’s] demand

to exit the vehicle.”

       Iowa Code section 704.3, styled “[d]efense of self or another,” states: “A

person is justified in the use of reasonable force when the person reasonably

believes that such force is necessary to defend oneself or another from any actual

or imminent use of unlawful force.” See also Iowa Code § 704.6 (setting forth

circumstances in which “[t]he defense of justification is not available”). “[W]here

the record does not contain substantial evidence of self defense the trial court is

not obligated to instruct the jury on justification.” State v. Sharkey, 311 N.W.2d 68,

72 (Iowa 1981); see also State v. Delay, 320 N.W.2d 831, 834 (Iowa 1982).

       The record does not contain substantial evidence of self defense. See State

v. Rains, 574 N.W.2d 904, 915 (Iowa 1998) (“[T]here is no substantial evidence in

the record of an imminent use of unlawful force which would justify [the

defendant’s] response.”); Delay, 320 N.W.2d at 835 (concluding the district court

“properly refused to instruct on” justification where the defendant “deliberately

turned the car around and drove it back toward the officers with the intent to

seriously injure them” in response to a deputy’s initial grabbing and pulling of him);

see also State v. Bedard, 668 N.W.2d 598, 600 (Iowa 2003) (“[T]he assaultive

conduct on which [the defendant’s] conviction was based was not reasonable force
                                          7


necessary to defend himself.”). Coleman’s claim of justification is inconsistent with

his repeated denials that he struck the deputy’s hand. In any event, the deputy

repeatedly ordered Coleman out of the vehicle. Although the deputy became

louder and angrier the longer Coleman remained recalcitrant, officers did not break

the car window and pull Coleman out of the car until after Coleman hit the deputy’s

hand. See State v. Hudson, No. 15-1367, 2016 WL 7403711, at *4 (Iowa Ct. App.

Dec. 21, 2016) (concluding “the deputy’s use of force did not exceed the level

necessary to accomplish the detention,” “the gradual increase in his use of force

was not excessive,” the defendant “was not entitled to resist the detention by twice

striking the deputy in the head,” and “the district court correctly determined [the

defendant] was not entitled to a justification instruction”); State v. Hebeler, No. 00-

0377, 2001 WL 736025, at *6 (Iowa Ct. App. June 13, 2001) (stating a deputy was

“justified in the use of such force as he reasonably believed to be necessary to

effect the arrest” when the deputy’s “forearm struck [the defendant] in the face”

after the defendant “repeatedly refused [the deputy’s] orders to step out of the car,

and repeatedly rejected his assertions that she was under arrest” and when “[h]e

reached through her open window to remove keys from the ignition,” “she allegedly

grabbed his arm to prevent him from doing so” and “bit him on the arm and

attempted to close the door”).

       We conclude the district court correctly declined to instruct the jury on

justification. In light of our conclusion, we need not address Coleman’s remaining

challenges to the district court’s ruling on the instruction issue. See, e.g., State v.

Wright, No. 01-0420, 2002 WL 576332, at *3 (Iowa Ct. App. Feb. 20, 2002) (“The

State further contends there is not substantial evidence to support the giving of the
                                             8


requested instruction. We agree, and therefore find it unnecessary to address

whether the defense is available against a charge of interference with official

acts.”); Hebeler, 2001 WL 736025, at *3 (“We find that we need not decide whether

the trial court was correct in determining self-defense is not available as a defense

to a charge of interference with official acts.”); State v. Terry, No. 99-1617, 2001

WL 427787, at *5 (Iowa Ct. App. Apr. 27, 2001) (refusing the defendant’s “invitation

to address” whether the justification defense applied to interference with official

acts on the ground that “[s]ubstantial evidence does not support the submission of

a self-defense instruction in this case”).

       AFFIRMED.